Citation Nr: 9900847	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder claimed as residuals of a left shoulder injury.

2.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1942 to November 
1945 and from March 1953 to May 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied service connection for a left shoulder injury and 
determined that new and material evidence sufficient to 
reopen the claim for service connection for a sinus condition 
had not been submitted.  

A claim was received from the veteran in July 1997 that 
included service connection for hearing loss and tinnitus.  
Although the veteran was informed that service connection for 
hearing loss had been granted, the claim for tinnitus is 
still pending.  While noting that service connection for 
tinnitus has previously been denied, the Board finds this is 
a claim seeking to reopen the claim for service connection 
for tinnitus and this issue is referred to the agency of 
original jurisdiction for adjudication.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in not granting 
service connection for residuals of a left shoulder injury 
and for a sinus condition.  He contends that he injured his 
left shoulder in August 1943.  He was in advanced flying 
school and when making a landing at night, he was thrown 
against the left side of the cockpit injuring his left 
shoulder.  He hurt his shoulder again when he landed at a 
small Swiss fighter field.  He further contends that he had 
sinusitis shortly before he was to leave for combat and was 
held back.  He later left with a replacement crew.  He had to 
use an inhaler all the time while flying to keep his head 
clear.   



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for residuals of a left shoulder injury is 
well grounded.

Further, it is the decision of the Board that new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for a sinus condition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The medical evidence shows that the veteran has been 
diagnosed with arthritis of glenohumeral and A/C joints 
on the left.   The service medical records for the two 
periods of active duty are negative for complaints, 
treatment, or diagnosis of these disorders.  

3.  The veterans sworn testimony is credible as to injuring 
his left shoulder in a combat situation when forced to land 
at a Swiss airfield. 

4.  There is no competent medical evidence linking the 
current left shoulder disability to service. 

5.  Rating decisions in May 1946, November 1949, August 1985, 
and December 1988 the RO denied service connection for a 
sinus condition.  A rating decision in February 1992 
determined that new and material evidence had not been 
submitted.  These are final decisions as the veteran did not 
initiate an appeal.

6.  Evidence submitted since the ROs last final decision in 
February 1992 consists of evidence that is cumulative and 
repetitious of evidence previously considered; the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a left shoulder injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998). 

2.  Evidence received since February 1992, when the RO 
determined that new and material evidence had not been 
submitted and denied the claim for service connection for a 
sinus condition is not new and material, and the veteran's 
claim has not been reopened.  38 U.S.C.A. §§ 5108, § 7104(b) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he injured his left shoulder in 
service on two separate occasions and that his present left 
shoulder disability is a residual of those incidents.  He 
also claims that he had sinusitis in service and therefore, 
service connection is warranted.  The Board notes that the 
veteran was interred by the Swiss Government during World War 
II and claims that as a former prisoner of war he is entitled 
to service connection on a presumptive basis.  However, the 
claims file contains an opinion by the Director of 
Compensation and Pension in June 1995 that the veterans 
internment by a neutral country during a period of war does 
not meet the criteria to confirm Prisoner of War status, and 
the veteran and his representative argue to the contrary.  
That question need not be addressed in this decision as the 
issues on appeal are not included in the list of diseases 
specific as to former prisoners of war which are subject to 
presumptive service connection.   

I.  Left shoulder disorder

The veteran claimed that he injured his left shoulder twice 
in service during crash landings.  The first injury occurred 
in August 1943 when making a night landing and he again 
injured his left shoulder when forced to land at a small 
Swiss airfield.  

Outpatient treatment records for the period from August 1992 
to June 1993 include an entry in January 1993 when the 
veteran had complaints of his left shoulder.  The examiner 
noted there was point tenderness of the posterior deltoid, 
and range of motion was intact.  The entry further noted that 
a 1988 X-ray showed degenerative joint disease with calcific 
tendonitis of the left shoulder.  The assessment was 
degenerative joint disease of the shoulder.  

The veteran was afforded a compensation and pension medical 
examination in July 1995 at which he reported an injury in 
service.  He indicated that he was left handed and described 
having pain in the shoulder which was worse at night and with 
lifting.  It was noted that he had no loss of function.  The 
clinical findings noted positive impingement of the left 
shoulder.  Range of motion findings were as follows:  
abduction was 90/90, flexion was 80/80, elevation 80/80, 
external rotation at 90 degrees was 20/20 and external 
rotation at side was 20/20.  The sensation was described as 
okay and the motor was intact.  The X-ray was reported to 
show arthritis of glenohumeral and A/C joints on the 
left.

Based upon a review of the July 1995 VA examination results 
and complete service medical records, the RO, in a January 
1996 rating decision, denied service connection for a left 
shoulder injury since the condition neither occurred in nor 
was caused by service.  

The veteran claims that there is no record of the aircraft 
mishap in his records because it was determined that the 
cause of the mishap in 1943 was the fault of the aircraft.  
He did not start having problems with his shoulder until 
later.  The injury became severe about twelve years ago and 
he has been treated at the VA medical facilities.  He 
contends that this condition is a result of the aircraft 
mishap and service connection should be granted.  

The veteran had a personal hearing in September 1996 and a 
transcript of the hearing is contained in the claims file.  
The veteran testified that he had no problems with his left 
shoulder before entering service.  He related that upon 
performing a night landing in advanced training the right 
wheel locked on landing and the plane dragged when it went 
down on the left wing and he was thrown against the side of 
the cockpit.  Although he knew that he had hurt his shoulder, 
he denied any injuries and when questioned replied that he 
was fine.  He explained that he was to graduate as a flying 
officer a few days after the mishap and did not want anything 
to interfere with the graduation.  He related that although 
the left shoulder bothered him when he hit the side wall, 
afterwards the left shoulder did not bother him and he did 
not seek treatment or treat it himself.  He later reinjured 
it when forced to land at a small Swiss airfield after being 
hit during a combat mission to Germany.  He did not seek 
treatment for it.  Later it began aching and he went for 
treatment.  The veteran noted that the doctor told him that 
he was getting arthritis from an old injury.  

The veteran commented that after service he continued to fly 
airplanes while in the reserves.  He denied other injuries to 
his left shoulder.  He testified that the first time he was 
bothered enough by the shoulder to seek treatment was in 
October 1992.  

Analysis   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).  

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)].  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence must justify 
a belief by a fair and impartial individual that the claim 
is plausible.  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 
78 F.3d 604 (Fed. Cir. 1996)(table);see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The initial question for resolution is whether the veteran 
has submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has not been satisfied.  As the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

The Board notes that the veteran is claiming that he injured 
his left shoulder twice during service.  The first injury 
occurred during training and the second time he injured his 
left shoulder upon a forced landing in Switzerland.  His 
plane was hit on a bombing run to Germany and while headed 
back to Italy he was jumped by 5 Swiss fighter planes and 
forced to land in Switzerland.  

The Federal Circuit Court has determined that Section 1154 
makes it abundantly clear that special considerations attend 
the cases of combat veterans.  Jensen v. Brown, 19 F. 3d 
1413, 1416 (Fed.Cir. 1994).  38 U.S.C.A. § Section 1154(b), 
although not establishing service connection for a particular 
disability of a combat veteran, aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See Caluza v. Brown, 7 
Vet. App. 498, 508 (1995); see also Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996) (noting that § 1154(b) does 
not create a statutory presumption that a combat veterans 
alleged disease or injury is service-connected but 
considerably lightens[s] the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service).

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full. 

38 U.S.C.A. § 1154 (West 1991).  See also 38 C.F.R. 
§ 3.304(d) (1998).  

Although the service medical records are negative for any 
complaints, treatment, or diagnosis of a left shoulder 
injury, with resolving every reasonable doubt in favor of the 
veteran, we find that the veterans sworn testimony is 
credible as to incurring a left shoulder injury when forced 
to land at a Swiss airfield.  He has produced satisfactory 
evidence to satisfy the first requirement of the statute 
providing special considerations for combat veterans claiming 
service-connected disease or injury.  38 U.S.C.A. § 1154(b) 
(West 1991).  We also find that the proffered evidence is 
consistent with the circumstances of such service.  As the 
veteran has satisfied the first two inquiries mandated by 
statute, a factual presumption arises that the alleged injury 
is service-connected.  

The third step in the inquiry, however, offers the rebuttal 
of the presumption by VA presenting clear and convincing 
evidence to the contrary.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (the government has the burden to rebut by clear 
and convincing proof).  In this case, we find that there is 
clear and convincing evidence to the contrary.  As previously 
noted, the service medical records are negative for any 
complaints, treatment or diagnosis of a left shoulder 
condition.  Specifically, bones, joints and muscles were 
found normal at a physical examination for flying in June 
1943, April 1944 and at the separation examination in October 
1945.  A report of medical examination in March 1953 had a 
clinical evaluation of normal for upper extremities and in 
May 1953 the veteran certified that there was no change in 
his physical condition and he was not suffering any defect 
that was not present at the beginning of the tour.  In 
addition, the veteran testified that he continued to fly 
planes while in the reserves and that the first time he was 
bothered enough by his left shoulder to seek treatment was in 
October 1992, approximately 48 years from the time of the 
claimed injury.  Accordingly, we find that the factual 
presumption afforded a combat veteran is rebutted by clear 
and convincing evidence.

Furthermore, while the veteran claims a current left shoulder 
disorder is due to an injury suffered in service, there is no 
medical evidence to support this contention.  To support the 
claim, we have only the veterans opinion of a causal 
connection between the current left shoulder disorder and 
service.  The record does not contain any medical evidence 
corroborating the appellants claim.  Personal statements 
made by the appellant are of little probative value without 
corroborating medical evidence.  Where the determinative 
issue involves etiology or a medical diagnosis, competent 
medical evidence that a claim is plausible or possible 
is the threshold requirement for the claim to be well 
grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Such determinations require 
specialized knowledge or training, and, therefore, cannot 
be made by a lay person.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Lay persons are not competent to offer medical 
opinions because the question[s] involved [d] not lie 
within the range of common experience or common knowledge.  
Id.  (quoting Frye v. United States, 293 F. 1013, 1014 
(1923)).  Moreover, mere contentions of the appellant without 
supporting evidence do not constitute a well-grounded claim.  
King v. Brown, 5 Vet. App. 19 (1993).  

As the evidence of record is not sufficient to meet the 
requirements of a well-grounded claim, the claim is denied.

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied service 
connection for a left shoulder injury.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements of a well grounded claim.  The 
result is the same.

Where the veteran has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist him in developing facts pertinent to such claim.  
38 U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In this case, the RO substantially complied with this 
obligation in the January 1996  rating decision to the 
veteran that informed him that service connection was denied 
for a left shoulder injury.  In addition, he has not put VA 
on notice of the possible existence of a specific, particular 
piece of evidence that, if submitted, could possibly make his 
claim well-grounded.  Moreover, this Board decision informs 
the veteran of the evidence that is lacking to make his claim 
well grounded.

II.  Sinus condition

The veteran seeks service connection for a sinus condition.  
A review of the claims file shows that rating decisions in 
May 1946 and in November 1949 denied service connection for a 
claimed sinus condition as not shown by the evidence of 
record.  

Service medical records show that the record of examination 
at the time of reporting for active duty noted no ear, nose, 
throat abnormalities.  In March 1943 the veteran had 
nasopharyngitis, acute, moderate severity and after three 
days treatment in the Dispensary, he was returned to duty.  
It was noted that he entered the hospital on March 19, 1943 
complaining of aching feeling all over body, slight headache 
and no appetite.  The diagnosis was nasopharyngitis , he was 
cured and discharged on March 22, 1943.  In June 1943 the 
veteran had a physical examination for flying.  The report 
indicated the nares were normal.  An entry in February 1944 
was:  Trans. Clear.  Nasal septum fair.  No evidence of 
clinical pathological change in nose.  Will treat once or 
twice more and give final opinion.  May continue flying & use 
¼% Neosynphrin drops as directed.  

In April 1944, the veteran had a physical examination for 
flying and was found physically qualified for flying duty.  
He denied history of ear trouble and the nares were normal.  
In December 1944 he was found physically qualified for 
flying.  The medical history noted that he had 
nasopharyngitis, Sta. Hosp. Coleman, Texas, in March 1943 for 
one week from which he recovered.  He denied all else in 
military service.  

He was again diagnosed with nasopharyngitis in May 1945 and 
was returned to duty not to include flying for two days and 
then released to duty.  At the separation examination in 
October 1945, the medical history included Sinusitis, 
Chronic recurrent Onset 1940.  The report of physical 
examination noted that the nose and throat were normal and 
that the ears had obstruction Sept. Dev. Rt. 50%.  

A report of medical examination in March 1953 for a short 
tour of active duty had a clinical evaluation of normal for 
sinuses.  The veteran denied civilian hospitalization and 
military hospitalization.  In May 1953, the veteran certified 
that during the period of active duty from March to May 1953, 
there had been no change in his physical condition and was 
not suffering any defect that was not present at the 
beginning of the tour.  

A rating decision in August 1985 continued the denial of 
service connection for a sinus condition.  A search of SGO 
records produced negative results.  It was reported that no 
entries were found under the veterans service number.  The 
veteran was again notified in December 1988 that the evidence 
did not establish service connection for a sinus condition.  

The veteran submitted medical information in January 1992 
that was duplicative of evidence previously submitted and 
considered.  A rating decision in February 1992 determined 
that the duplicate evidence is not considered new and 
material to warrant reconsideration.  In June 1993 the 
veteran requested a compensation examination to include a 
sinus condition.  Outpatient treatment records were received 
for the period from August 1992 to June 1993.  An entry in 
February 1993 noted a history of sinusitis in the 1940s 
while in service.  A June 1993 entry indicated there was no 
sinus tenderness when the veteran was treated for an upper 
respiratory infection.  The veteran submitted a statement in 
November 1993 reporting that due to a sinus condition he was 
grounded for a week in April 1944.  He had to use an inhaler 
when flying at high altitude to keep his sinuses open.  

The RO, in a January 1996 rating decision determined that new 
and material evidence sufficient to reopen the claim for 
service connection for a sinus condition had not been 
submitted.  

The veteran had a personal hearing in September 1996 and a 
transcript of the hearing is contained in the claims file.  
The veteran could not remember if he had continuing problems 
in service with his sinuses.  He did recall having colds, 
usually one a year, and having a sinus infection resulting 
from the cold.  He could not recall having a diagnosis for 
the sinus condition after service.  When he went for 
treatment for a cold, he probably received nose drops.  With 
regard to the indication in the records that he had sinus 
problems from 1940, he remarked that before he entered 
service he had head colds and it was not anymore than 
treatment for a cold.  After entering service he had one bad 
infection at MacDill.   

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).  However, service 
connection for a sinus condition was previously denied by the 
RO in May 1946 and in November 1949.  38 U.S.C.A. § 7103 
(West Supp. 1998).  The law grants a period of one year from 
the date of notice of the result of the initial determination 
for the filing of an application for review on appeal; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991).

The denial of service connection for a sinus condition was 
continued in August 1985 and in December 1988.  In February 
1992, the RO determined that new and material evidence had 
not been submitted sufficient to reopen the claim for service 
connection for a sinus condition.  

As the RO has previously denied service connection for a 
sinus condition and no timely substantive appeal was filed, 
the decision became final.  Even though the decision became 
final, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
1991).  The regulations also provide that new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision if a timely appeal 
has been filed  will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b) (1998).

Under the applicable law, a prior final disallowance of a 
claim must be re-opened when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim.  See 38 U.S.C. §§ 5108, 7104(b), 
7105(c).  In determining whether to reopen a previously 
disallowed claim, the Board must conduct a two-step 
analysis under section 5108.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, it must be determined whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material when the 
credibility of the new evidence is presumed.  See Evans v. 
Brown, 9 Vet. App. 273 (1996); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the Board determines that 
the evidence is new and material, it must reopen the claim 
and evaluate the merits of the veterans claim in light of 
all the evidence, both new and old.  Masors v. Derwinski, 2 
Vet. App. 181, 185 (1992).  The claim must be reopened and 
readjudicated on the merits.  See Evans, supra.  [A]bsent 
the submission of new and material evidence, the claim cannot 
be reopened or readjudicated by the VA.  Henderson v. 
Brown, 6 Vet. App. 45, 46 (1993).  If the appellant fails to 
meet either part of this threshold requirement, the Board is 
not required to consider the merits of the claim.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 20.1105 (1998).

The first step of the Manio two-step process as to a claim to 
reopen involves three questions.  As to the first question, 
is the evidence submitted since the last final disallowance 
of the claim new?   New evidence is that which is not 
merely cumulative of other evidence of record.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Second, the inquiry must 
ask is it probative of each issue which was a specified basis 
for the last final disallowance?  See Struck v. Brown, 9 Vet. 
App. 145, 151.  Third, is the new and material evidence so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence which is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.

The Court has determined that in order to warrant reopening 
a previously and finally disallowed claim, the newly 
presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996).

On the issue of service connection for a sinus condition, the 
last final disallowance was the ROs decision in February 
1992.  The RO determined that new and material evidence had 
not been submitted sufficient to reopen the claim of 
entitlement to service connection for a sinus condition.  

The evidence added to the claims file since the February 1992 
denial includes evidence that is cumulative and repetitious 
of evidence previously considered indicating that the veteran 
had an incident of sinusitis in service that was treated and 
resolved.  This is not new and material evidence.  The 
evidence is not probative as to a current disability or to a 
link between a claimed current disability and the sinusitis 
that occurred in service.  

The Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence sufficient to reopen a claim 
of entitlement for a sinus condition has not been received.


ORDER

A well-grounded claim for service connection for arthritis of 
the left shoulder claimed as residuals of a left shoulder 
injury not having been submitted, the claim is denied.

New and material evidence not having been presented or 
secured, the veterans request to reopen his claim for 
entitlement to service connection for a sinus condition is 
denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
